Citation Nr: 1515176	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from April 1987 to May 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

During the February 2015 Board hearing, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's sleep apnea is at least as likely as not etiologically related to service.

2.  The evidence of record is in relative equipoise as to whether the Veteran's diabetes mellitus, type II is at least as likely as not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran is seeking service connection for sleep apnea and diabetes.  During the February 2015 Board hearing, the Veteran testified that while in service, he complained of trouble sleeping at night, waking up tired, and daytime sleepiness to a physician, Dr. Young, at Naval Hospital in Charleston; however, he was prescribed Zoloft as the physician thought the symptoms were related to depression.  The Veteran stated that he had to take sleep medication to sleep in service.  With regard to his diabetes, the Veteran testified that he had elevated blood glucose readings in 1988 and 1989 and has complained of symptoms of increased thirst and increased urination since the mid-1980s.  The Veteran's wife testified that she has been married to him since 1994 and observed that his snoring problems slowly progressed over time.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection will be presumed for certain chronic diseases, including diabetes mellitus, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for sleep apnea and diabetes mellitus, type II.  Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed disabilities to his service.

The medical evidence of record includes a nexus opinion linking the Veteran's currently diagnosed obstructive sleep apnea and diabetes, type II to his service.  In a June 2012 letter, the Veteran's private primary care physician, Brian Dewhirst, M.D. provided an opinion that "[a]fter review of this veteran's service medical treatment records and medical history, it is at least as likely as not that his Diabetes is the continuation/normal progression of his elevated blood sugar readings/borderline diabetic findings noted in his service medical records."  In a July 2012 letter, Dr. Dewhirst opined that "[a]fter review of this Veteran's service medical treatment records and medical history, it is at least as likely as not that his Sleep Apnea is the continuation/normal progression of his obesity and fatigue noted in his service medical records."

Dr. Dewhirst provided another letter dated October 2012, which stated the following: 

In reviewing [the Veteran's] military medical records, during his visit July 28th, 1994 [he] complained of difficulty sleeping and awakening several times each night along with difficulty concentrating during the day.  On August 4th, 1994 an 8-month history of depression and insomnia symptoms were noted.  On September 1 1994 in a follow-up visit, [the Veteran] was noted to continue having these symptoms and taking OTC medications to help with sleep and as again seen in follow-up on February 21, 1995 for the same complaints.  [The Veteran] was also noted to have a 20lb+ weight gain and large neck circumference of 18".  He had multiple risk factors for and symptoms consistent with Sleep Apnea and his military medical records document at least a 1-year history of symptoms consistent with Sleep Apnea.  ...  It certainly remains my professional medical opinion that [the Veteran's] current diagnosis and development of Sleep Apnea is the normal progression/continuation of the above findings noted in his medical service record.

In addition, [the Veteran's] military medical records show borderline/elevated glucose levels dating back to 1998.  It was noted on May 2nd, 1984 that he should have annual urine glucose testing...  Given his obesity, weight gain, and borderline glucose levels dating back to the 1980's, it is again my professional medical opinion that [the Veteran's] current diagnosis and development of Type II Diabetes is the continuation/normal progression of his obesity and elevated blood glucose readings noted in his [medical] service records.

The Board finds the foregoing opinions to be well-reasoned and persuasive in light of the explanation provided by the physician based on a detailed review of the records, as well as his expertise in this matter, to include ongoing treatment of the Veteran.

These opinions are also consistent with the medical evidence of record referenced in the opinion letters.  To that effect, service treatment records reflect complaints of depression and insomnia in 1994.  A February 1995 Medical Board report reflects that the Veteran reported insomnia with frequent awakenings.  He also reported decreased appetite, depressed mood, and decreased energy and concentration among other symptoms.  The diagnosis was major depression, single episode, moderate.  Further, a May 1984 service treatment report notes a history of diabetes and that the Veteran was advised to have yearly urine sugar tests.

The record also includes a February 2013 VA examiner's opinion that the Veteran's sleep apnea is less likely as not (50/50 probability) related to his upper respiratory infection (URI) he was treated for during military service or any other condition during military service.  The February 2013 examiner noted the Veteran's reports of onset of interrupted sleep, snoring, and periods of apnea on active duty and that he was evaluated with a sleep study in 2008, diagnosed with obstructive sleep apnea, and prescribed continuous positive airway pressure (CPAP).  The examiner stated that the etiology of sleep apnea is structural which causes "obstruction," and obstructive sleep apnea occurs when the muscles in the back of the throat relax; these muscles support the soft palate the triangular piece of tissue hanging from the soft palate (uvula) tonsils and the tongue (WebMD 09/27/2012).  In a March2013 addendum, the February 2013 examiner indicated that the claims file, service treatment records, and VA electronic medical records were reviewed.

With respect to the Veteran's diabetes, an August 2012  VA examiner reviewed the Veteran's claims file and concluded that "[b]ased on C-file veteran did not meet diagnostic criterion for DM II [(diabetes mellitus, type II)] during his active service period DM II is confirmed based on lab findings in 2011.  Therefore it is LESS likely as not that current DM II is related to service."

However, the February 2013 and August 2012 VA medical opinions are deficient in several aspects.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  First, the February 2013 examiner explains what generally causes obstructive sleep apnea in an anatomical sense but provides no explanation as to how that relates to the Veteran's individual case.  Further, the examiner did not address how the Veteran's reported in-service symptoms, such as interrupted sleep, snoring, and periods of apnea, relate to his currently diagnosed sleep apnea.  The August 2014 VA examiner based the opinion primarily on the fact that the Veteran's service treatment records did not show a confirmed diabetes diagnosis.  However, the absence of in-service evidence of a disability is not necessarily fatal to a claim for service connection and cannot be the only basis by which to reject a possible nexus to service.  38 C.F.R. § 3.303(d) (2014); see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Finally, the Veteran testified during the Board hearing that he has never been examined for his claimed disabilities at the VA examinations.  Rather, he stated he received a phone call from a VAH and was told to bring his records to a VA office; the opinions were based solely on review of his records, without a clinical examination of the Veteran.

Based on the foregoing reasons, the Board places greater probative value on the medical opinions provided by Dr. Dewhirst than those of the August 2012 and February 2013 VA examiners although both the positive and negative medical opinions were rendered by competent physicians.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided).  At the very least, the medical nexus opinions in this case are in relative equipoise.

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection is warranted for sleep apnea and diabetes mellitus, type II.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for diabetes mellitus, type II is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


